
	
		II
		112th CONGRESS
		1st Session
		S. 903
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Nelson of Florida
			 (for himself, Mrs. Feinstein, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Trade Act of 1974 to create a Citrus Disease
		  Research and Development Trust Fund to support research on diseases impacting
		  the citrus industry, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Citrus Disease Research and
			 Development Trust Fund Act of 2011.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)duties collected
			 on imports of citrus and citrus products have ranged from $50,000,000 to
			 $87,000,000 annually since 2004, and are projected to increase, as United
			 States production declines due to the effects of huanglongbing (also known as
			 HLB or citrus greening disease) and imports increase
			 in response to the shortfall in the United States;
				(2)in cases
			 involving other similarly situated agricultural commodities, notably wool, the
			 Federal Government has chosen to divert a portion of the tariff revenue
			 collected on imported products to support efforts of the domestic industry to
			 address challenges facing the industry;
				(3)citrus and citrus
			 products are a highly nutritious and healthy part of a balanced diet;
				(4)citrus production
			 is an important part of the agricultural economy in Florida, California,
			 Arizona, and Texas;
				(5)in the most
			 recent years preceding the date of enactment of this Act, citrus fruits have
			 been produced on 900,000 acres, yielding 11,000,000 tons of citrus products
			 with a value at the farm of more than $3,200,000,000;
				(6)the commercial
			 citrus sector employs approximately 110,000 people and contributes
			 approximately $13,500,000,000 to the United States economy;
				(7)the United States
			 citrus industry has suffered billions of dollars in damage from disease and
			 pests, both domestic and invasive, over the decade preceding the date of
			 enactment of this Act, particularly from huanglongbing;
				(8)huanglongbing
			 threatens the entire United States citrus industry because the disease kills
			 citrus trees;
				(9)as of the date of
			 enactment of this Act, there are no cost effective or environmentally sound
			 treatments available to suppress or eradicate huanglongbing;
				(10)United States
			 citrus producers working with Federal and State governments have devoted tens
			 of millions of dollars toward research and efforts to combat huanglongbing and
			 other diseases and pests, but more funding is needed to develop and
			 commercialize disease and pest solutions;
				(11)although imports
			 constitute an increasing share of the United States market, importers of citrus
			 products into the United States do not directly fund production research in the
			 United States;
				(12)disease and pest
			 suppression technologies require determinations of safety and solutions must be
			 commercialized before use by citrus producers;
				(13)the complex
			 processes involved in discovery and commercialization of safe and effective
			 pest and disease suppression technologies are expensive and lengthy and the
			 need for the technologies is urgent; and
				(14)research to
			 develop solutions to suppress huanglongbing, or other domestic and invasive
			 pests and diseases will benefit all citrus producers and consumers around the
			 world.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to authorize the
			 establishment of a trust funded by certain tariff revenues to support
			 scientific research, technical assistance, and development activities to combat
			 citrus diseases and pests, both domestic and invasive, harming the United
			 States; and
				(2)to require the
			 President to notify the chairperson and ranking member of the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives before entering into any trade agreement that would decrease
			 the amount of duties collected on imports of citrus products to less than the
			 amount necessary to provide the grants authorized by section 1001(d) of the
			 Trade Act of 1974, as added by section 3(a) of this Act.
				(c)Effect on other
			 activitiesNothing in this Act restricts the use of any funds for
			 scientific research and technical activities in the United States.
			3.Citrus Disease
			 Research and Development Trust Fund
			(a)In
			 generalThe Trade Act of 1974 (19 U.S.C. 2102 et seq.) is amended
			 by adding at the end the following:
				
					XCitrus Disease
				Research and Development Trust Fund
						1001.Citrus
				Disease Research and Development Trust Fund
							(a)EstablishmentThere
				is established in the Treasury of the United States a trust fund to be known as
				the Citrus Disease Research and Development Trust Fund (in this
				section referred to as the Trust Fund), consisting
				of such amounts as may be transferred to the Trust Fund under subsection (b)(1)
				and any amounts that may be credited to the Trust Fund under subsection
				(d)(2).
							(b)Transfer of
				amounts
								(1)In
				generalSubject to paragraph (2), the Secretary of the Treasury
				shall transfer to the Trust Fund amounts that are attributable to the duties
				collected on articles that are citrus or citrus products classifiable under
				chapters 8, 20, 21, 22, and 33 of the Harmonized Tariff Schedule of the United
				States.
								(2)LimitationThe
				amount transferred to the Trust Fund under paragraph (1) in any fiscal year may
				not exceed the lesser of—
									(A)an amount equal
				to 1/3 of the amount attributable to the duties received
				on articles described in paragraph (1); or
									(B)$30,000,000.
									(c)Availability of
				amounts in Trust Fund
								(1)Amounts
				available until expendedAmounts in the Trust Fund shall remain
				available until expended without further appropriation.
								(2)Availability to
				the Citrus Disease Research and Development BoardAmounts in the
				Trust Fund shall be available to the Citrus Disease Research and Development
				Board established under section 4 of the Citrus Disease Research and Development Trust Fund Act of
				2011 to meet the purposes of that Act.
								(3)Notification of
				amounts to be withdrawnFor each fiscal year, the Secretary of
				Agriculture shall notify the Secretary of the Treasury of the amount to be
				withdrawn from the Trust Fund for that fiscal year based on the budget for the
				Citrus Disease Research and Development Board approved for that fiscal year
				under section 4(c)(4)(D) of the Citrus
				Disease Research and Development Trust Fund Act of 2011.
								(d)Investment of
				Trust Fund
								(1)In
				generalThe Secretary of the Treasury shall invest such portion
				of the Trust Fund as is not required to meet current withdrawals in
				interest-bearing obligations of the United States or in obligations guaranteed
				as to both principal and interest by the United States. Such obligations may be
				acquired on original issue at the issue price or by purchase of outstanding
				obligations at the market price. Any obligation acquired by the Trust Fund may
				be sold by the Secretary of the Treasury at the market price.
								(2)Interest and
				proceeds from sale or redemption of obligationsThe interest on,
				and the proceeds from the sale or redemption of, any obligations held in the
				Trust Fund shall be credited to and form a part of the Trust Fund.
								(e)Reports to
				CongressNot later than January 15, 2012, and each year
				thereafter until the year after the termination of the Trust Fund, the
				Secretary of the Treasury, in consultation with the Secretary of Agriculture,
				shall submit to Congress a report on the financial condition and the results of
				the operations of the Trust Fund that includes—
								(1)the amount of
				funds made available to the Citrus Disease Research and Development Board under
				subsection (c) during the preceding fiscal year and a description of the ways
				in which the Board used those funds; and
								(2)an assessment of
				the financial condition and the operations of the Trust Fund for the current
				fiscal year.
								(f)Remission of
				surplus fundsAfter receiving a report of the Citrus Disease
				Research and Development Board under section 4(c)(4)(E) of the
				Citrus Disease Research and Development Trust
				Fund Act of 2011 for a fiscal year, the Secretary of the Treasury
				may remit to the general fund of the Treasury such amounts as the Board
				reported to be in excess of the amounts necessary to meet the purposes of the
				Citrus Disease Research and Development Trust
				Fund Act of 2011.
							(g)Sunset
				provisionThe Trust Fund shall terminate on December 31 of the
				fifth calendar year that begins after the date of the enactment of this Act and
				all amounts in the Trust Fund on December 31 of that fifth calendar year shall
				be transferred to the general fund of the Treasury.
							1002.Reports
				required before entering into certain trade agreementsThe President shall notify the chairperson
				and ranking member of the Committee on Finance of the Senate and the Committee
				on Ways and Means of the House of Representatives not later than 90 days before
				entering into a trade agreement if the President determines that entering into
				the trade agreement could result—
							(1)in a decrease in
				the amount of duties collected on articles that are citrus or citrus products
				classifiable under chapters 8, 20, 21, 22, and 33 of the Harmonized Tariff
				Schedule of the United States; and
							(2)in a decrease in
				the amount of funds being transferred into the Citrus Disease Research and
				Development Trust Fund under section 1001 so that amounts available in the
				Trust Fund are insufficient to meet the purposes of the
				Citrus Disease Research and Development Trust
				Fund Act of
				2011.
							.
			(b)Clerical
			 amendmentThe table of contents for the Trade Act of 1974 is
			 amended by adding at the end the following:
				
					
						TITLE X—Citrus Disease Research and Development Trust
				Fund
						Sec. 1001. Citrus Disease Research and Development Trust
				Fund.
						Sec. 1002. Reports required before entering into certain trade
				agreements.
					
					.
			4.Citrus Disease
			 Research and Development Board
			(a)PurposeThe
			 purpose of this section is to establish an orderly procedure for the
			 development of an effective and coordinated program of research and product
			 development relating to—
				(1)scientific
			 research concerning diseases and pests, both domestic and invasive, afflicting
			 the citrus industry; and
				(2)support for the
			 dissemination and commercialization of relevant information, techniques, and
			 technologies discovered pursuant to research funded through the Citrus Disease
			 Research and Development Trust Fund established under section 1001 of the Trade
			 Act of 1974, as added by section 3(a) of this Act, or through other research
			 projects intended to solve problems caused by citrus production diseases and
			 invasive pests.
				(b)DefinitionsIn
			 this section:
				(1)BoardThe
			 term Board means the Citrus Disease Research and Development Board
			 established under this section.
				(2)Citrus
					(A)In
			 generalThe term citrus means edible fruit of the
			 family Rutaceae, commonly called citrus.
					(B)InclusionThe
			 term citrus includes all citrus hybrids and products of citrus
			 hybrids that are produced for commercial purposes in the United States.
					(3)DepartmentThe
			 term Department means the Department of Agriculture.
				(4)PersonThe
			 term person means any individual, group of individuals, firm,
			 partnership, corporation, joint stock company, association, cooperative, or
			 other legal entity.
				(5)ProducerThe
			 term producer means any person that is engaged in the domestic
			 production and commercial sale of citrus in the United States.
				(6)ProgramThe
			 term program means the citrus research and development program
			 authorized under this section.
				(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(8)Trust
			 FundThe term Trust Fund means the Citrus Disease
			 Research and Development Trust Fund established under section 1001 of the Trade
			 Act of 1974, as added by section 3(a) of this Act.
				(c)Implementation
				(1)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall promulgate regulations to carry out this section.
				(2)Citrus
			 Board
					(A)Establishment
			 and membership
						(i)EstablishmentThe
			 Citrus Disease Research and Development Board shall consist of 9
			 members.
						(ii)MembershipThe
			 members of the Board shall be appointed by the Secretary from nominations
			 submitted in accordance with this paragraph.
						(B)Distribution of
			 appointmentsThe membership of the Board shall consist of—
						(i)5
			 members who are domestic producers of citrus in Florida;
						(ii)3
			 members who are domestic producers of citrus in Arizona or California;
			 and
						(iii)1
			 member who is a domestic producer of citrus in Texas.
						(C)Nomination
			 process
						(i)In
			 generalTwo nominees shall be submitted for each appointment to
			 the Board.
						(ii)ProcessNominations
			 for each appointment of a producer from a State identified in subparagraph (B)
			 shall be made by the domestic producers in that State through a process that
			 uses nominations from any organization—
							(I)the majority of
			 the membership of which is composed of citrus producers; and
							(II)that is in
			 existence on the date of enactment of this Act.
							(iii)Failure to
			 nominateIn any case in which producer organizations fail to
			 nominate individuals for an appointment to the Board, the Secretary may appoint
			 an individual to fill the vacancy on a basis provided in the regulations
			 promulgated by the Secretary.
						(D)Alternates
						(i)In
			 generalSubject to clause (ii), the regulations promulgated by
			 the Secretary shall provide for the selection of alternate members of the Board
			 by the Secretary for the purpose of serving the remainder of terms vacated by a
			 departing Board member.
						(ii)RequirementsRegulations
			 described in clause (i) shall require that—
							(I)each alternate
			 member is chosen from nominations submitted by the organizations referred to in
			 subparagraph (C)(ii); and
							(II)each alternate
			 member appointed by the Secretary is a citrus producer from the same State as
			 the Board member being replaced.
							(E)Terms
						(i)In
			 generalExcept as provided in clause (ii), each term of
			 appointment to the Board shall be for 5 years.
						(ii)Initial
			 appointmentsIn making initial appointments to the Board, the
			 Secretary shall appoint 1/3 of the members to terms of 1,
			 3, and 5 years, respectively.
						(F)Disqualification
			 from Board serviceIf a member or alternate of the Board who was
			 appointed as a domestic producer ceases to be a producer in the State from
			 which the member was appointed, or fails to fulfill the duties of the member
			 according to the rules established by the Board under paragraph (3)(C), the
			 member or alternate shall be disqualified from serving on the Board.
					(G)Manner of
			 filling vacancyA vacancy arising as a result of disqualification
			 or any other reason before the expiration of the term of office of an incumbent
			 member or alternate of the Board shall be filled in a manner provided in the
			 regulations promulgated by the Secretary.
					(H)Compensation
						(i)In
			 generalThe members of the Board shall serve without
			 compensation, but shall be reimbursed for the reasonable expenses incurred in
			 performing duties as members or alternates of the Board.
						(ii)LimitationReimbursement
			 described in clause (i) may not exceed the amount that would be authorized
			 under section 5703 of title 5, United States Code, for the payment of expenses
			 and allowances for individuals intermittently employed in Federal Government
			 service.
						(3)General
			 responsibilities of the Board
					(A)In
			 generalThe regulations promulgated by the Secretary shall define
			 the general responsibilities of the Board, which shall include the
			 responsibilities—
						(i)to
			 administer a citrus research and development program in accordance with the
			 program regulations promulgated by the Secretary;
						(ii)to
			 meet, organize, and select from among the members of the Board a chairperson,
			 other officers, and committees and subcommittees, as the Board determines to be
			 appropriate;
						(iii)to adopt and
			 amend rules and regulations governing the conduct of the activities of the
			 Board and the performance of the duties of the Board;
						(iv)in
			 accordance with subparagraph (B), to employ such persons as the Board
			 determines are necessary, and set the compensation and define the duties of the
			 persons;
						(v)(I)to develop budgets for
			 the implementation of the program and submit the budgets to the Secretary for
			 approval under paragraph (4); and
							(II)to propose and develop (or receive and
			 evaluate), approve, and submit to the Secretary for notification under
			 paragraph (4) plans or projects for citrus research, including with any private
			 or public research entities the Board determines to be consistent with the
			 purposes of this section;
							(vi)(I)to implement plans and
			 projects for citrus research in accordance with paragraph (4); or
							(II)to contract or enter into agreements
			 with appropriate persons to implement the plans and projects under paragraph
			 (5), and pay the costs of the implementation, or contracts and agreement, with
			 funds received under this Act;
							(vii)to evaluate
			 ongoing and completed plans and projects for citrus research;
						(viii)to engage in
			 regular consultation and collaboration with the Department and other
			 institutional, governmental, and private actors conducting scientific research
			 into the causes or treatments of citrus diseases and pests, both domestic and
			 invasive, so as to—
							(I)maximize the
			 effectiveness of the activities;
							(II)hasten the
			 development of useful treatments; and
							(III)avoid
			 duplicative and wasteful expenditures;
							(ix)to
			 receive, investigate, and report to the Secretary complaints relating to the
			 activities carried out by the Board; and
						(x)to
			 provide the Secretary such information as the Secretary may require.
						(B)Employment
			 authority
						(i)In
			 generalThe Board may—
							(I)employ such
			 persons as the Board determines are necessary, and set the compensation and
			 define the duties of the persons, without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service;
			 and
							(II)pay the persons
			 without regard to the provisions of chapter 51, and subchapter III of chapter
			 53, title 5, United States Code, relating to classification and General
			 Schedule pay rates.
							(ii)Status of
			 employeesEmployees described in clause (i) shall—
							(I)be Federal
			 employees as defined in section 2105 of title 5, United States Code; and
							(II)be subject to
			 all rights and obligations applicable to Federal employees, subject to the
			 approval of the Board.
							(4)Budgets; plans
			 and projects
					(A)Submission of
			 budgets; plans and projects
						(i)Submission of
			 budgetsThe Board shall submit to the Secretary for approval,
			 budgets, on a fiscal year basis, showing the anticipated expenses and
			 disbursements of the Board in the implementation of the program, including the
			 projected costs of citrus research.
						(ii)Submission of
			 plans and projectsThe Board shall notify the Secretary of
			 proposed plans or projects for citrus research, as described under subparagraph
			 (B).
						(iii)Affirmative
			 support requiredA budget may not be submitted by the Board for
			 recommendation to the Secretary, and a plan or project may not be submitted by
			 the Board for notification to the Secretary, without the affirmative support of
			 at least 7 members of the Board.
						(B)Plans and
			 projectsThe Board shall be responsible for—
						(i)the
			 establishment, implementation, administration, and evaluation of plans and
			 projects for scientific research described in subsection (a);
						(ii)the
			 dissemination of information, techniques, and technologies described in
			 subsection (a) and acquired through the plans and projects; and
						(iii)the
			 disbursement of such funds as are necessary to carry out this
			 subparagraph.
						(C)Intellectual
			 property rights
						(i)In
			 generalAn agreement for the allocation of any intellectual
			 property rights that may arise from research undertaken pursuant to this
			 section or that relate to the commercialization of technologies that further
			 the purposes of this Act is subject to the invention rights of the Small
			 Business Patent Procedure Act of 1980 (Public Law 96–517), as amended (35
			 U.S.C. 200–212) (commonly referred to as the Bayh-Dole
			 Act), and its implementing regulations (37 C.F.R. 401), as
			 further broadened and interpreted in the Presidential Memorandum to the Heads
			 of Executive Departments and Agencies on Government Patent Policy of February
			 18, 1983, and Executive Orders 12591 and 12618.
						(ii)WaiverThe
			 Board may waive applicability of clause (i) for specific projects if the Board
			 determines the waiver to be consistent with the purposes of this Act.
						(D)Approval by
			 Secretary
						(i)In
			 generalA budget for citrus research may not be implemented prior
			 to approval of the budget by the Secretary.
						(ii)Primary
			 considerationIn evaluating the proposed budget, the Secretary
			 shall give primary consideration to whether the Board fully complied with the
			 purposes and requirements of this Act.
						(iii)NotificationNot
			 later than 45 days after receipt of a budget under this section, the Secretary
			 shall notify the Board as to whether the Secretary approves or disapproves the
			 budget.
						(iv)Requirement to
			 propose alternative budgetIf the Secretary disapproves a budget
			 under clause (iii), the Secretary shall collaborate with the Board to develop
			 an alternative budget during the 45-day period beginning on the date of the
			 disapproval.
						(v)Failure to
			 recommend a budgetIf the Board fails to recommend a budget, the
			 Secretary shall establish a budget for the Board.
						(E)Recommendation
			 of excess fundsAs soon as practicable after the end of the
			 second fiscal year after the establishment of the Board, and every fiscal year
			 thereafter, the Board shall submit to the Secretary and the Secretary of the
			 Treasury a report that contains—
						(i)an
			 assessment of whether the amounts in the Trust Fund are in excess of the
			 amounts necessary to meet the purposes of this Act; and
						(ii)a
			 recommendation of an amount that may be remitted to the general fund of the
			 Treasury without risk of inhibiting the purposes of this Act.
						(5)Contracts and
			 agreements
					(A)Research plans
			 and projects
						(i)In
			 generalTo ensure the efficient use of funds, the Board may enter
			 into contracts or agreements with public or private entities for the
			 implementation of a plan or project for citrus research.
						(ii)RequirementsAny
			 contract or agreement entered into under this subparagraph shall provide that
			 the contracting or agreeing party shall —
							(I)develop and
			 submit to the Board a plan or project and a budget that includes the estimated
			 costs to be incurred for the plan or project;
							(II)keep accurate
			 records of all transactions of the party;
							(III)account for
			 funds received and expended;
							(IV)make periodic
			 reports to the Board of activities conducted; and
							(V)make such other
			 reports as the Board or the Secretary shall require.
							(B)Other contracts
			 and agreements
						(i)In
			 generalThe Board may enter into a contract or agreement for
			 administrative services.
						(ii)TermsAny
			 contract or agreement entered into under clause (i) shall include terms
			 comparable to the terms described in subparagraph (A)(ii).
						(6)Books and
			 records of Board
					(A)In
			 generalThe Board shall—
						(i)maintain such
			 books and records as the Secretary may require, to be made available to the
			 Secretary for inspection and audit;
						(ii)prepare and
			 submit to the Secretary such periodic reports as the Secretary may require;
			 and
						(iii)account for the
			 receipt and disbursement of all funds entrusted to the Board.
						(B)Audits
						(i)In
			 generalThe Board shall have the books and records of the Board
			 audited by an independent auditor at the end of each fiscal year.
						(ii)ReportThe
			 Board shall submit to the Secretary a report of each audit under clause
			 (i).
						(7)Control of
			 administrative costs
					(A)System of cost
			 controlsThe Board shall, as soon as practicable and after
			 consultation with the Secretary and other appropriate persons, implement a
			 system of cost controls based on the applicable Federal cost principles and, to
			 the maximum extent practicable—
						(i)ensure that the
			 costs incurred by the Board in administering the citrus research contracts and
			 agreements authorized under paragraph (5) in any fiscal year do not exceed the
			 projected level of funds disbursed to the Board for that fiscal year;
			 and
						(ii)cover the
			 minimum administrative activities and personnel needed—
							(I)to properly
			 administer the funds received from the Secretary of the Treasury; and
							(II)to conduct,
			 supervise, and evaluate plans and projects under the program.
							(B)Use of existing
			 personnel and facilitiesThe Board shall use, to the maximum
			 extent practicable, the resources, staffs, and facilities of organizations in
			 existence as of the date of enactment of this Act, in accordance with paragraph
			 (5)(A)(i).
					(8)Use of
			 fundsAmounts available in the Trust Fund shall be used by the
			 Board—
					(A)to pay the
			 allowable costs incurred for contracts and agreements under paragraph (5);
			 and
					(B)to cover the
			 administrative costs incurred by the Secretary in accordance with paragraph
			 (9).
					(9)Reimbursement
			 of Secretary expensesThe Board shall reimburse the Secretary
			 from amounts available in the Trust Fund for administrative costs incurred by
			 the Secretary for work of up to 2 employee years.
				(10)Prohibition on
			 use of funds to influence governmental action
					(A)In
			 generalExcept as otherwise provided in subparagraph (B), the
			 Board may not use any of the funds otherwise available to the Board in any
			 manner for the purpose of influencing legislation or government action or
			 policy.
					(B)ExceptionSubparagraph
			 (A) shall not apply to the development or recommendation of a citrus research
			 plan or project.
					(11)Liability and
			 status of Board membersBoard members shall not be considered
			 Federal employees by virtue of membership on the Board, except for purposes
			 of—
					(A)chapter 171 of
			 title 28, United States Code (commonly known as the Federal
			 Tort Claims Act);
					(B)the Ethics in
			 Government Act of 1978 (5 U.S.C. App.); and
					(C)chapter 11 of
			 title 18, United States Code.
					(12)Consultations
			 with scientific experts
					(A)In
			 generalThe Board shall seek advice from and consult with experts
			 to assist in the development of research plans and projects consistent with the
			 purposes of this section.
					(B)Special
			 committees
						(i)In
			 generalFor purposes described in subparagraph (A), the
			 regulations promulgated by the Secretary shall authorize the appointment of
			 special committees by the Board composed of persons other than Board
			 members.
						(ii)ConsultationA
			 committee appointed under clause (i) shall consult directly with the
			 Board.
						(C)CompensationThe
			 Board shall be authorized to provide compensation to the experts and persons
			 described in subparagraphs (A) and (B) as the Board considers
			 appropriate.
					(d)Effect of
			 section
				(1)In
			 generalThis section—
					(A)does not provide
			 for control of production or otherwise limit the right of individual citrus
			 growers, handlers, and importers to produce, handle, or import citrus;
			 and
					(B)is intended to
			 treat all persons producing, handling, and importing citrus fairly and to
			 implement the program in an equitable manner.
					(2)Other
			 programsNothing in this section preempts or supersedes any other
			 program relating to citrus promotion, research, industry information, or
			 consumer information organized and operated under any Federal or State
			 law.
				(3)Relationship
			 between Secretary and Board
					(A)In
			 generalIn carrying out the responsibilities of the Secretary to
			 oversee the operation of the program under this section, no official or
			 employee of the Department may make decisions as to the best use of funds or
			 shape the program to reflect the personal preference of the official.
					(B)Authority of
			 the BoardThe Board shall retain sole authority to structure the
			 projects and activities described in this section within the limits established
			 by this section.
					(C)Secretarial
			 responsibilitiesThe Secretary—
						(i)shall ensure that
			 any programs carried out under this Act operate in a manner consistent with
			 this section and other applicable law; and
						(ii)shall promote
			 the most efficient use of funds.
						
